ORDER

PER CURIAM.
Barbara Vasel appeals the trial court’s judgment in favor of Respondents Annette Adamec and Allstate Insurance Go. We have reviewed the briefs of the parties and the record on appeal, and we conclude the judgment is supported by substantial evidence, is not against the weight of the evidence, and contains no error of law. An extended opinion would have no prece-dential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2016).